Title: Joseph E. McIlhenney to Thomas Jefferson, 21 December [1816]
From: McIlhenney, Joseph E.
To: Jefferson, Thomas


          
            
              Honoured Sir
              charlottsville Decr 21st
            
            Taking every thing into consideration I think my return to Winchester will be to my advantage. This place as I have been informed  by many will not afford sufficient employment for more than one in our buisness and of course I would run a risk which my
			 circumstances will not admit of. If I would should commence in opposition to this young man who perhaps may posess equal abilities to  myself as respects our buisness it would take some time before we could assertain who should have the
			 “palm”—. another Another inducement for my not attemting an opposition is my remote distance from home and not having it in my power to furnish myself with goods. The young man I would be opposed to has a
			 partner at Staunton with a capital to supply him with what good he may require. Th Taking these consideration into view I think you will excuse my abrupt departure after the repeated marks of friendship manifested by yourself and grandson. I shall remember your solisitude for my success with heart felt gratitude.
            
              I remain respectfully yours &C.
              Jos E McIlheny
            
          
          
            P.S. I shall leave this place for Winchester in the morning—
          
        